Agreement to Amendment the Conversion Terms of the
 
$500,000 15% Convertible Promissory Note Due May 24, 2007
 
Agreement by and between Smart Energy Solutions, Inc., a Nevada corporation
(“Maker”), and Ever Green Fields Enterprises, Ltd. (“Lender”).
 
WHEREAS, on or about May 22, 2006 Maker executed and delivered to Lender a 15%
Convertible Promissory Note, in the principal amount of $500,000, with an
initial maturity date of May 24, 2007 which has since been extended to May 24,
2008 (the “Note”); and
 
WHEREAS, Maker and Lender wish to amend certain provisions of the Note, relating
to the rate at which all or part of the outstanding principal and accrued and
unpaid interest pursuant to the Note may be converted into shares of Maker’s
common stock, $0.001 par value (the “Common Stock”), and the time of such
conversion.
 
NOW, THEREFORE, subject to the terms and conditions of this Agreement and for
good and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.    The Conversion Price, as used in the Note, shall mean 60% of the average
closing price of the Common Stock as quoted on the over-the-counter market under
the symbol “SMGY” for 15 consecutive trading days prior to the closing (the
“Closing”) of the offering (the “Offering”) contemplated by the Placement Agent
Agreement, dated April 3, 2008, between Maker and EKN Financial Services, Inc.,
and warrants (“Warrants”) to purchase an additional amount of Common Stock equal
to 25% of the aggregate number of shares of Common Stock issuable upon
conversion of the Note, which warrants shall be exercisable, for a period of
five (5) years from the closing, at an exercise price per share equal to 100% of
the purchase price of the Common Stock sold in the Offering.
 
2.    The entire outstanding principal and all accrued and unpaid interest
pursuant to the Note shall be converted into shares of Maker’s Common Stock and
Warrants on the date of the Closing.
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement, which may be executed in counterparts, as of the
28th day of April, 2008.
 
SMART ENERGY SOLUTIONS, INC.
EVER GREEN FIELDS ENTERPRISES, LTD.    
/s/ Edward Braniff
/s/ Lawrence R. Greenfield
Edward Braniff
Chief Financial Officer
Name: Lawrence R. Greenfield
Title: Signatory

 
 
 

--------------------------------------------------------------------------------

 
 